HARRIS, J.
Rosemary Thomas was the president of the homeowner’s association in which Ruben Almonte was a member. Almonte knocked on Thomas’ door on the evening in question to complain about a statement in a homeowner publication that he (Al-monte) owed money to the association. While her husband was at the door arguing with Almonte, Rosemary walked up with a gun in her hand. Almonte retreated from the residence and called the police reporting that he had been threatened by Rosemary, who had pointed a gun at him.
After Almonte had left the residence, Rosemary also called the police to report that Almonte had assaulted her and her husband. The police took statements from all parties and, after Rosemary admitted possessing the gun (but denied pointing it at Almonte), the police believed Almonte and arrested Rosemary. The State Attorney subsequently decided not to prosecute. The trial court granted summary judgment against Rosemary and her husband on their various actions against the officers and the sheriff. We affirm.
Rosemary claims that the disputed fact that she pointed a gun at Almonte should prevent a summary judgment on the issue of probable cause for her arrest. We believe her ultimate guilt or innocence is irrelevant to the right, even the obligation, of the police to make an arrest in this case. If the officers’ investigation reasonably convinces them that a party has committed a felony, this panel will not make the officers liable if facts given by a witness subsequently prove untrue. Here the officers knew, because it was admitted by all, that Almonte was arguing with Mr. Thomas when Rosemary approached them with a gun in her hand. The officers knew that after Rosemary came upon the scene with the gun that Almonte left and reported to the police the aggravated assault. The fact that the officers believed Almonte when he said that Rosemary pointed the gun at him instead of believing Rosemary’s statement that she kept the gun at her side gave the officer probable cause to believe that a crime was committed and that Rosemary committed it.
Judge Baker’s Final Summary Judgment based on an excellent Memorandum of Ruling is affirmed.
AFFIRMED.
PETERSON and PLEUS, JJ., concur.